              Case 1:19-cv-03145-KBJ Document 14 Filed 12/14/19 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 JOHN BURKE,

 Plaintiff,
                                                     Civil Action No.: 19-3145 (KBJ)
     v.

 PAUL J. WIEDEFELD,

 Defendant.

                                                NOTICE

                 Update on the District’s enforcement of the panhandling statute

          In the Reply Plaintiffs’ counsel made the following statement, based on information then

available to Plaintiffs’ counsel, “Moreover, as far as the Brown plaintiffs’ counsel knows, the

District wants to settle the “(b)(3)” damages case, and it has decided to stop enforcing the statute,

and continuing to enforce the statute would be against its financial interest because continued

enforcement would only keep generating class members.” Reply [13], p. 29 (ECF page).

          Plaintiffs’ counsel now understands that the MPD is still enforcing the panhandling

statute. The only panhandling arrest Plaintiffs’ counsel has personal knowledge of (which

plaintiffs’ counsel learnt about a few days ago) is an arrest for aggressive panhandling the MPD

made September 1, 2019 which was no-papered (the prosecutor declined to prosecute) based on

information available to Plaintiffs’ counsel.

          Plaintiffs’ counsel has asked counsel for the District in the Elbert Brown case for details

about the MPD’s enforcement practices and Plaintiffs’ counsel will inform the Court and

opposing counsel if the District provides such information.

          Plaintiffs’ counsel has spoken to attorneys who appear frequently in the arraignment

courtroom in Superior Court where First Appearances are held and the most recent information


                                                 Page 1
          Case 1:19-cv-03145-KBJ Document 14 Filed 12/14/19 Page 2 of 2


Plaintiffs’ counsel has received is that the District of Columbia is not prosecuting panhandling

cases.

Respectfully submitted,

/s/William Claiborne
WILLIAM CLAIBORNE
D.C. Bar # 446579

Counsel for Plaintiff
717 D Street, N.W.
Suite 300
Washington, DC 20004
Phone 202/824-0700
Email claibornelaw@gmail.com




                                              Page 2
